    Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 1 of 8 PageID #: 8


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
                 Plaintiff,                        )
                                                   )
           vs.                                     )           No. 4:20-CV-1797-AGF
                                                   )
GOVENER OF MISSOURI and ATT                        )
GENERAL,                                           )
                                                   )
                 Defendants.                       )

                                    MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint filed by Joseph Michael

Devon Engel (registration no. 1069055), an inmate at Eastern Reception, Diagnostic and

Correctional Center (“ERDCC”). For the reasons explained below, plaintiff will be given leave to

proceed in forma pauperis, and this action will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.
       Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 2 of 8 PageID #: 9


          When plaintiff initiated this action, he did not file a separate motion for leave to proceed

in forma pauperis. The Court takes judicial notice of the fact that plaintiff has filed over one

hundred and twenty (120) civil rights cases in this Court since September of 2020. In many of

these cases plaintiff did not include a separate motion for leave to proceed without prepayment of

the filing fee. Rather, within the complaint, he states: “Application to Proceed in District Court

without Prepaying Fees [or] Cost. I am in ERDCC I get 7.50 a month. But I owe money so I get

$5.00 Dollars a month.” ECF No. 1 at 2. Liberally construed, plaintiff can be understood to ask

the Court to grant him leave to commence this action without prepayment of the required filing

fee.

          Plaintiff did not file a certified inmate account statement in this action, asserting “MODOC

will not give me another copy of account.” The Court notes plaintiff filed a certified inmate

account statement for the relevant period in another case plaintiff had pending in the Eastern

District of Missouri: see docket entry at ECF No. 11 filed on January 8, 2021, in Engel v. Corizon,

et al., 4:20-CV-1695 NAB (E.D. Mo. filed Nov. 30, 2020). As such, the Court will reference that

account statement to calculate plaintiff’s initial partial filing fee here.

          A review of plaintiff’s account statement in the Engel v. Corizon, et al. case indicates an

average monthly deposit of $28.11 and an average monthly balance of $0.04. The Court therefore

finds plaintiff has insufficient funds to pay the entire filing fee. Accordingly, the Court will assess

an initial partial filing fee of $5.62, which is 20 percent of plaintiff’s average monthly deposit.

                                         28 U.S.C. § 1915(e)

          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

                                                    2
   Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 3 of 8 PageID #: 10


theories are “indisputably meritless,” or when the claims rely on “clearly baseless” factual

allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations

include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839

F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir.

1996) (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

                                                   3
   Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 4 of 8 PageID #: 11


determining whether plaintiff’s proffered conclusion is the most plausible, or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff, who identifies himself as a sovereign citizen, brings this action pursuant to 42

U.S.C. § 1983 against the “Govener of Missouri” and the “ATT General” in their official

capacities. Plaintiff prepared the complaint on two sheets of notebook paper following the format

of this Court’s Prisoner Civil Rights Complaint form. Plaintiff’s allegations are stated in full as

follows:

       This is in Regards to the Shawn HorNBeck Issue about their police forces
       Ass[a]ulting me, and getting me ass[a]ulted in County and on street. [A]lmost got
       me killed. I am a sourvin [sic] citiz[e]n.

ECF No. 1 at 1.

       For relief, plaintiff seeks “10 Trillion Dollars.”

                                             Discussion

       For the reasons discussed below, the Court has determined plaintiff has not stated a claim

against any of the named defendants. As such, this action will be dismissed without

prejudice. See 28 U.S.C. § 1915(e)(2)(B).

       Plaintiff has sued both the Missouri Governor and Missouri Attorney General in their

official capacities only. In an official capacity claim against an individual, the claim is actually

“against the governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir.

2017). Thus, a “suit against a public employee in his or her official capacity is merely a suit against

the public employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See

also Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity

suit against sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

                                                  4
   Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 5 of 8 PageID #: 12


employees in their official, rather than individual, capacities sues only the public employer”);

and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent”).

In order to prevail on an official capacity claim, the plaintiff must establish the governmental

entity’s liability for the alleged conduct. Kelly, 813 F.3d at 1075.

           In this case, both the Governor and Attorney General are employed by the State of

Missouri. As such, the official capacity claims against them are actually claims against the State

of Missouri itself. An individual acting for a state in an official capacity is not a “person” under 42

U.S.C. § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989) (stating that “neither

a State nor its officials acting in their official capacity are ‘persons’ under § 1983”). Furthermore,

as plaintiff is suing for money damages only, his claims are also barred by the doctrine of sovereign

immunity. See Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (explaining that the Eleventh

Amendment bars suit against a state or its agencies for any kind of relief, not merely monetary

damages, but that a state official may be sued in an official capacity for prospective injunctive

relief).

           The Court notes that even if the Missouri Governor and Attorney General were sued in

their individual capacities, plaintiff has not stated a claim against them. Liability in a § 1983 case

is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir. 2017). In other words,

“[g]overnment officials are personally liable only for their own misconduct.” S.M. v. Krigbaum,

808 F.3d 335, 340 (8th Cir. 2015). As such, § 1983 liability “requires a causal link to, and direct

responsibility for, the deprivation of rights.” Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir.

2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)). See also Kohl v.

Casson, 5 F.3d 1141, 1149 (8th Cir. 1993) (dismissing plaintiff’s excessive bail claims because

none of the defendants set plaintiff’s bail, and therefore, “there can be no causal connection
                                                     5
   Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 6 of 8 PageID #: 13


between any action on the part of the defendants and any alleged deprivation” of plaintiff’s rights).

To that end, a plaintiff must allege facts connecting the defendant to the challenged

action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).

        Here, plaintiff has not presented any factual allegations against the Governor or the

Attorney General establishing they were personally responsible for any purported assault against

him by a police officer. More specifically, plaintiff has not presented any factual allegations against

the Governor or the Attorney General at all. Despite being named as defendants, they are not

mentioned in the “Statement of Claim” section of plaintiff’s complaint and he provides no support

for the inference that either defendant violated plaintiff's constitutional rights.

        For all the reasons discussed above, plaintiff has failed to state a claim against either

the Governor or the Attorney General, and the claims against them must be dismissed.

        Finally, it appears this action is also subject to dismissal because it is malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987)

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right). Since filing this action, plaintiff has filed over one hundred

and twenty (120) other complaints in this Court alleging that his civil rights have been violated by

these defendants and other state and local entities and officials. Plaintiff submits the pleadings in

bulk, and he specifies that he intends each set of pleadings to be docketed as an individual civil

action. The nature of those pleadings and plaintiff’s claims for damages are roughly the same as

those in the instant action. It therefore appears that this action is part of an attempt to harass these

defendants and others by bringing repetitious lawsuits, not a legitimate attempt to vindicate a

cognizable right. See Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d

1290 (8th Cir. 1988) (noting that an action is malicious when it is a part of a longstanding pattern

of abusive and repetitious lawsuits). This action is subject to dismissal for this reason, as well.
                                                   6
   Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 7 of 8 PageID #: 14


       Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991). See Tyler, 839 F.2d at 1292 (affirming the district court’s

sua sponte determination that a litigant should be limited to filing one lawsuit per month pursuant

to certain conditions precedent as a sanction for the litigant’s repeated abuse of the judicial

process). These powers stem from “the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962)).

       Having considered plaintiff’s abusive litigation practices and the manner in which he

prepared the instant complaint and other civil complaints, the Court concludes that it would be

futile to permit plaintiff leave to file an amended complaint in this action. The Court will therefore

dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 1) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $5.62

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

                                                  7
   Case: 4:20-cv-01797-AGF Doc. #: 3 Filed: 01/13/21 Page: 8 of 8 PageID #: 15


payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       Dated this 13th day of January, 2021.



                                                      AUDREY G. FLEISSIG
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
